Citation Nr: 1134570	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-37 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fargo, North Dakota


THE ISSUE

Entitlement to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at a non-VA medical facility from April 12 to 16, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2009 and May 2009 determinations of the Medical Administration Services (MAS) of a Department of Veterans Affairs Medical Center (VAMC) in Fargo, North Dakota.  The Veteran testified before the undersigned Veterans Law Judge in June 2011; a transcript of this hearing is associated with the duplicate Combined Health Record (CHR).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

REMAND

The Veteran is seeking payment or reimbursement for medical expenses incurred from April 12 to 16, 2009, for emergency treatment rendered at a non-VA medical facility, St. Alexius Medical Center (St. Alexius).  According to a July 2009 statement from a St. Alexius physician, the Veteran was admitted on April 12, 2009, with an acute myocardial infarction (AMI) that required emergent intervention, including a stent placement.  Transfer to a VA facility following initial treatment was not considered medically prudent and subsequent complications required the placement of a permanent pacemaker.  

Payment or reimbursement has been denied by the VA on the basis that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  See 38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. § 17.1002(g) (2010).  However, the law regarding payment or reimbursement for nonservice-connected conditions was amended during the pendency of this appeal to allow veterans to receive payment or reimbursement through VA for the balance of medical expenses that remains when a third party payer would only extinguish part of a veteran's liability.  Pub. L. 111-137, 123 Stat. 3495 (2010) (codified at 38 U.S.C.A. § 1725(c)(4)).  This amendment is effective February 1, 2010, and shall apply with respect to emergency treatment furnished on or after such date.  Id. at (c)(1).  

Pertinent to the current remand, the amending law states that VA "may provide reimbursement . . . for emergency treatment furnished to a veteran before . . . [February 1, 2010] . . . if the Secretary determines that, under the circumstances applicable with respect to the veteran, it is appropriate to do so."  Id. at (c)(2).  Here, the only impediment to reimbursement under 38 U.S.C.A. § 1725 is the fact that the Veteran was covered under Medicare parts A and B.  Thus, if the amended provisions of the law were to be applied to the Veteran's care, rendered less than one year prior to their effective date, he may be entitled to reimbursement for any amount not covered by Medicare parts A and B.  

The Board notes that it is unclear from the amending legislation which entity of the VA has the authority to make an initial determination regarding whether to apply 38 U.S.C.A. § 1725(c)(4) to treatment rendered prior to February 1, 2010.  Absent further guidance (i.e., implementing regulations), the Board is of the opinion that the prudent course of action is to remand the matter to the VHA for consideration of this issue.  

Accordingly, the case is remanded for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Determine who within the VA has authority to determine in the first instance whether to apply the amended provisions of 38 U.S.C.A. § 1725 (specifically, § 1725(c)(4)), which allows for payment or reimbursement of any remaining balance of medical expenses, to claims in which emergency treatment was furnished prior to February 1, 2010.  See Pub. L. 111-137, 123 Stat. 3495 (2010).  

2.  Refer the Veteran's appeal to the appropriate authority (as determined above) for a determination regarding whether to apply the amended provisions of 38 U.S.C.A. § 1725 to his appeal.  Any determination should be clearly documented in the combined health record (CHR), and a copy of such determination should be forwarded to the Veteran.  He should be given a reasonable opportunity to respond.  

3.  After completion of the above, readjudicate the issue of whether the Veteran is entitled to payment or reimbursement for the costs of private medical expenses incurred for unauthorized service provided at a non-VA medical facility from April 12 to 16, 2009.  If the benefit sought is not fully granted, issue a supplemental statement of the case to the Veteran and his representative.  Afford the Veteran and his representative the opportunity to submit written or other argument in response thereto before returning the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	MILO H. HAWLEY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



